                                       Case 3:14-cr-00175-WHA Document 1280 Filed 01/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13                               UNITED STATES DISTRICT COURT

                                  14
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  15

                                  16

                                  17   UNITED STATES OF AMERICA,
                                  18                 Plaintiff,                          No. CR 14-00175 WHA

                                  19           v.

                                  20   PACIFIC GAS AND ELECTRIC                          ORDER GRANTING MOTION FOR
                                       COMPANY,                                          LEAVE TO FILE AMICI BRIEF IN
                                  21                                                     RESPONSE TO THE COURT'S
                                                     Defendant.                          ORDER TO SHOW CAUSE RE
                                  22                                                     CONDITIONS OF PROBATION
                                  23

                                  24
                                            Alex Cannara and Gene A. Nelson move for leave to file an amici curiae brief in
                                  25
                                       response to the Court’s recent Order to Show Cause (Dkt. No. 1277). That request is
                                  26
                                       GRANTED. The brief, if any, will be due JANUARY 27, 2021, AT NOON. They also move to
                                  27

                                  28
                                       Case 3:14-cr-00175-WHA Document 1280 Filed 01/21/21 Page 2 of 2




                                   1   leave to testify at the hearing on the Order to Show Cause on February 3, 2021. The Court will

                                   2   rule on the request for oral testimony (or not) at the hearing itself.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: January 21, 2021.

                                   7

                                   8
                                                                                                WILLIAM ALSUP
                                   9                                                            UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
